DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 29-37 are pending.
Applicants had canceled previously examined claims 15-28.
Applicants added new claims 29-37.  Wherein new parent claim 29 is a combination of previous claim 15, 23, and 24.

Response to Arguments
Applicant’s arguments, see remarks and amendment, filed 3/10/2022, with respect to the rejection(s) of claim(s) 15-28 under CN204697808U (and with secondary references) have been fully considered and are persuasive.  Further, the applicants have replaced the previous claims with new claims, therefore, the rejection has been withdrawn.  
In regards to the arguments of by the applicants for points a) and b), particularly in regards with the additional structural limitation of the opening structure to the turntable body, this has been compared with the prior art references have been reconsidered.  It is noted that the features and distinctions that the applicants have pointed out while considered, the structures in their arguments have not positively claimed in the claimed invention.  
In the claimed structure, it is noted that the opening structure claims of penetrating the upper surface and lower surface of the turntable body.  In this regards, 
The further teaching is the opening structure is a functional limitation of access to achieve wrapper scraps recovery.  However, the claim structure does not provide further distinction to the structure to differentiate from the CN reference.  The features regarding the manner of the operation of the opening structure to the entirety of the turntable body and assembly and how the excess food wastes are to be disposed are not provided in the claimed structure in a manner to differentiate from the structure of the prior art references.  It is noted that the applicant’s teachings including in Fig. 2 and in the teachings of page 5 of the specification regarding the recycling bin or wrapper scrap processing apparatus in relation to the opening structure, however, this feature is not provided in claimed invention.
The remaining argument in point c) by the applicants are directed to features from the dependent claims are noted concerning the incorporation of the previous dependent claims 23 and 24 that have been moved into the parent claim.  The arguments here mainly are based upon that the differences between the references and the instant invention are unobvious and does not provide regarding the save savings for storage or follow up treatment of wrapper scraps  The rejection of the claims now include the incorporation of the previous teachings regarding the rotary sleeve, worm, base, and guide rail.  The arguments set forth does not provide additional features to 
After further consideration, the arguments presented by the applicants are not persuasive in light of the prior art references particularly in light of the claimed invention.

In regards to the double patenting rejection of the claims in the previous Office Action from US Application No. 16/616,207, the double patenting would still be applicable with the new claims as shown below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-33 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-28, 30, and 32-33 of copending Application No. 16/616,207 (reference application). 

Claims 19 and 29 of copending application corresponds to claim 29 of instant claims.
Claim 21 of copending application corresponds to claims 30 and 31 of instant claims.
Claim 23 of copending application corresponds to claim 32 of instant claims.
Claim 33 of copending application corresponds to the claim 33 of instant claims. 
Claim 26 of copending application corresponds to claims 35 and 36 of instant claims.
Claim 28 of copending application corresponds to claim 36 of instant claims.
Claim 27 of copending application corresponds to claim 37 of instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 19-33 of copending Application No. 16/616,207 in view of CN 204697808U (henceforth referred as CN reference).

It would have been obvious for one of ordinary skill in the art to modify the turntable of the copending application with a circular shape as taught by the CN reference as this is a known shape configuration for turntable, as this is a known shape configuration for arranging molds along the turntable for operation in forming the molded food products.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204697808U (henceforth referred as CN reference) in view of Hoch (US 2445742) and Ikishima (US 4556379).
In regards to claim 29, CN204697808U teaches of a turntable assembly of a filling-wrapping food forming machine, which comprises: 
a turntable body (see element 3), multiple forming molds evenly distributed on the turntable body, and an opening structure provided on the turntable body (see Fig. 
Regarding the claimed distances, see Fig.  3F. 
In regards to the opening structure being used for wrapper scraps for scraps recovery, this is an intended use of the opening structure.  Further, no additional structural details are provided to distinguish from the feature seen the CN reference as any particular opening would encompass the claimed feature and thus would be capable of accommodating waste/scraps upon the opening structure.
In regards to the opening structure penetrates through an upper surface and a lower surface of the turntable body.  See teaching of CN wherein the opening structure concept can be seen in Fig. 3F.  The turntable body itself being of one layer and which the opening structure would be open on both top and bottom.

The CN reference does not specifically teach of the features in rotating the turntable body and the guide plate with the cylindrical shape and guide rail.

In regards to a rotary sleeve is located below the turntable body and is connected with a wheel, the wheel is connected with a worm, the worm is connected with a motor, Hoch (US 2445742) teaches of the use of rotating a turntable using a motor 14, and further includes a bevel gear on end of shaft 17 and further meshes with bevel gear 20 on shaft 21 carrying worm 22 that engages worm wheel 23 on the hollow turntable shaft 
It would have been obvious for one of ordinary skill in the art to modify the turntable of the CN reference with the additional features in providing rotational drive to the turntable as taught by Hoch as these are known configuration in operating the turntable as seen in the molding arts.

In regards to a base is located below the turntable body, a guide plate located between the base and the turntable body has a cylindrical shape as a whole; a first guide rail is provided at an outer side of the cylindrical guide plate.  In a relevant field of endeavor, Ikishima teaches of a food shaping molding apparatus in which a turntable body (82) is used in rotating with molds 84 (forming cylinders) that are arranged upon the turntable body (see Col. 7, lines 20-31).  The turntable body further having a guide plate (see circular guide path 128) underneath having a (see Figs. 2, 18 and 19), wherein the guide plate acts for the travelling rollers 124 that travel accordingly along the path and interacts with the turntable, see Col. 8, lines 54-62.
It would have been obvious for one of ordinary skill in the art to modify the turntable of the CN reference in view of Hoch with the guide plate as taught by Ikishima as it allows for providing means of predetermined vertical movement within the forming 

In regards to claim 30, wherein the opening structure is round.  
In regards to claim 31, wherein the opening structure is annular.  
Both claims 30 and 31 are regarding the opening structure.  See the CN reference Fig. 3F.  In this regards, round or annular would encompass the same structural characteristics that is taught by the CN reference.

In regards to claim 32, wherein an upper surface of each of the forming molds is provided above an upper surface of the opening structure, and each of the forming molds is located outside the opening structure.  See teaching by CN reference regarding the forming molds, see Fig. 3F.

In regards to claim 33, wherein an upper surface of each of the forming molds is provided above an upper surface of the opening structure, and a projection of each of the forming molds in a vertical direction partially or completely falls within the opening structure.  See forming molds 4, of CN reference.

In regards to claim 34, wherein the turntable body is rectangular, circular or irregular.  See teaching by CN reference regarding the turntable body 3 is circular, see Figs. 3F, 3G.


In regards to claim 35 (dependent upon claim 24), wherein the guide plate is a continuous cylinder.  See Ikishima, circular guide path 128, Figs 18 and 19, as it is a cylinder.
  
In regards to claim 36, wherein the cylindrical guide plate has a disconnection portion, and the disconnection portion is partially disconnected or completely disconnected.  In regards to the claim, see Ikishima, the circular guide path 128 of Figs. 2, 18, and 19, wherein the path is disconnected, see the path and further see additional features of the path including recess 190, see also Col. 10, lines 38 to Col. 11, line 9.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the CN reference in view of Hoch and Ikishima as applied to claim 36 above, and further in view of Villa (US 2014/0241106).
In regards to claim 37, wherein a second guide rail is provided at an outer edge of the base.  In regards to the second guide rail to be provided an outer edge of the base, the CN reference in view of Hoch and Ikishima do not teach of a second guide rail.
Villa teaches of a plural cam paths, see 7, 8, and 13, that extend along a circumferential direction, see [0067], see also Fig. 3, particularly for the different movable elements along the carousel 9 (which would coincide to the claimed turntable), see [0068].  The Hoch reference teaches of a cam groove 92 with different path features 93, 94, 95 that allow for the male mold to operate in relation to the path movement, see Fig. 3.  Thereby, the cam paths are alternate known operations similar 
It would have been obvious for one of ordinary skill in the art to modify the CN reference in view of Hoch and Ikishima with an additional path (which would be a second guide rail) as taught by Villa in order to provide additional path features for the different groups during revolution along the turntable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726